DETAILED ACTION
This office action is responsive to amendment filed on March 12, 2022 in this application Downie et al., U.S. Patent Application No. 16/687,444 (Filed November 18, 2019) (“Downie”).  Claims 1 – 20 were pending.  Claims 1, 7, 8, 12 - 14, and 16 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	With respect to Applicant’s argument on pgs. 9 – 10 of the Applicant’s Remarks (“Remarks”) stating that the amended claims overcome the rejections made under 35 USC 101 because the newly added limitations cannot be performed in the human mind, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  The newly added limitations include static analysis which can be performed by a human mind reviewing source code.  The claims do not constrain the forms of analysis to those which cannot be performed by a human mind.  Therefore, the newly added limitations can be performed in the human mind and thus fail to add significantly more to or amount to a practical application of the abstract idea.
2.	With respect to Applicant’s argument on pgs. 14 – 16 of the Remarks stating that the references cited in the double patenting rejection fail to teach the amended claims because the  references allegedly fail to teach source code analysis and using “at least one of: a source-code trained neural network, a static application security testing tool, an antipattern scanner, a static analysis tool, or a machine learning model trained at least in part on source code as training data,”  Examiner respectfully disagrees.  See infra § Double Patenting.
Cavazos teaches detecting defects in binaries using static analysis and machine learning where the defect that is detected is the presence of malware in the binaries.  Id. at Abstract; id. at fig. 2B; id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).  In addition, claim 7 of Application 16/704,925 teaches performing the static analysis.  Therefore, the references cited in the double patenting rejection teach the amended source code analysis limitations.
3.	With respect to Applicant’s argument on pgs. 11 – 14 of the Remarks stating that prior art reference Cavazos fails to teach the amended claims because Cavazos is allegedly not analogous art, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.
Prior art reference Cavazos teaches detecting defects in binaries using static analysis and machine learning where the defect that is detected is the presence of malware in the binaries.  Id. at Abstract; id. at fig. 2B; id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).
Cheong, Iyer, and Cavazos are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify defects such as errors or malware.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine defect identification in decompiled binaries as taught in Cheong and Iyer, with identifying defects, such as malware, in decompiled binaries using machine learning, as taught in Cavazos.  Cavazos states that machine learning allows for rapid automatic detection of defects.   Id. at ¶ 0016. Therefore, one having ordinary skill in the art would have been motivated to combine defect identification in decompiled binaries as taught in Cheong and Iyer, with identifying defects in decompiled binaries using machine learning, as taught in Cavazos, for the purpose of quickly identifying defects in decompiled binaries.
4.	With respect to Applicant’s argument on pg. 16 of the Remarks stating that “avoids” is not a relative term, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claims 9 and 20.  As articulated in MPEP 2173.05(b) IV the term “avoids” is subjective.  It is unclear whether to “avoid” means a prevention of an action such as exposing/displaying or if “avoid” means making best efforts to “avoid” the action where the best efforts may or may not result in the occurrence of the action.  No evidence has been provided as to whether the term “avoid” is defined in the specification such that the action cannot occur.  To the extent Applicant wishes to amend claims 9 and 20 to incorporate negative limitations stating that the claimed exposing/displaying steps do not occur they are encouraged to do so to the extent supported by the specification.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/17/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The references listed therein have been considered, and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites (a) obtaining a diagnostic artifact associated with a computing functionality defect of a program, (b) extracting a 10diagnostic context from the diagnostic artifact, (c) transparently decompiling at least a portion of the program, thereby getting a decompiled source which corresponds to the portion of the program, (d) submitting at least a portion of the decompiled source and at least a portion of the diagnostic context to a source-based 15software analysis service, the source-based software analysis service including at least one of: a source-code trained neural network, a static application security testing tool, an antipattern scanner, a static analysis tool, or a machine learning model trained at least in part on source code as training data, (e) receiving from the source-based software analysis service an analysis result which indicates a suspected cause of the computing functionality defect, and (f) identifying the suspected cause to a software developer; whereby the system provides the software developer with a debugging 20lead without requiring the software developer to navigate through the diagnostic context, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting obtaining an artifact, getting a decompiled source, and receiving an analysis result, nothing in the claim elements precludes the step from practically being performed in the mind.  The obtaining, getting, and receiving, steps recited in the claims as drafted, represent routine pre- and post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  The final wherein clause is a goal of the claimed process and merely states that the abstract idea, as claimed, results in using the pre and post solution with a computer as a tool to perform what could otherwise be performed in the human mind, i.e. the extracting, submitting, and identifying steps.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution obtaining, getting, and receiving activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite additional obtaining, getting, and receiving steps as pre- and post-solution activity for the analysis steps.  The wherein step is an intended result and fails to further limit the claim.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 8 – 20 contain the same abstract idea as claim 4 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 8, and 16 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,929,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘219 Patent anticipate the claims of the instant application, with the exception of the limitations “(c) transparently decompiling at least a portion of the program, thereby getting a decompiled source which corresponds to the portion of the program, … decompiled source” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Cheong (see infra) which discloses the third party computer that receives the diagnostic artifact may extract a binary code and decompile the binary into source code.  Cheong at fig. 5A; id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code).  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Cheong with the Patent for the purpose of using a known source code discovery technique to debug a program when the source code is not available. Also, with the exception of the limitations: “the source-based software analysis service including at least one of: a source-code trained neural network, a static application security testing tool, an antipattern scanner, a static analysis tool, or a machine learning model trained at least in part on source code as training data,” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Cavazos (see infra) which discloses analyzing decompiled binaries using static analysis and machine learning to detect errors.  Id. at Abstract; id. at fig. 2B; id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).  One having ordinary skill in the art would have been motivated to combine the teachings of prior art reference Cavazos with the Patent, for the purpose of quickly identifying defects in decompiled binaries.
	Claims 2 – 7, 9 – 15, and 17 – 20 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,929,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘219 Patent are obvious in view of the art used to reject the dependent claims under 35 USC 103, see infra, and associated motivation.
2.	Claims 1, 8, and 16 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,338,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘991 Patent anticipate the claims of the instant application, with the exception of the limitations “(c) transparently decompiling at least a portion of the program, thereby getting a decompiled source which corresponds to the portion of the program, … decompiled source” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Cheong (see infra) which discloses the third party computer that receives the diagnostic artifact may extract a binary code and decompile the binary into source code.  Cheong at fig. 5A; id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code).  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Cheong with the Patent for the purpose of using a known source code discovery technique to debug a program when the source code is not available.  Also, with the exception of the limitations: “the source-based software analysis service including at least one of: a source-code trained neural network, a static application security testing tool, an antipattern scanner, a static analysis tool, or a machine learning model trained at least in part on source code as training data,” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Cavazos (see infra) which discloses analyzing decompiled binaries using static analysis and machine learning to detect errors.  Id. at Abstract; id. at fig. 2B; id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).  One having ordinary skill in the art would have been motivated to combine the teachings of prior art reference Cavazos with the Patent, for the purpose of quickly identifying defects in decompiled binaries.
	Claims 2 – 7, 9 – 15, and 17 – 20 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1, of U.S. Patent No. 10,338,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘991 Patent are obvious in view of the art used to reject the dependent claims under 35 USC 103, see infra, and associated motivation.
3.	Claims 1, 8, and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claims 1 and 7, of U.S. Patent Application No. 16/704,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘925 Application anticipate the claims of the instant application, with the exception of the limitations “(c) transparently decompiling at least a portion of the program, thereby getting a decompiled source which corresponds to the portion of the program, … decompiled source” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Cheong (see infra) which discloses the third party computer that receives the diagnostic artifact may extract a binary code and decompile the binary into source code.  Cheong at fig. 5A; id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code).  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Cheong with the Application for the purpose of using a known source code discovery technique to debug a program when the source code is not available. 
	Claims 2 – 7, 9 – 15, and 17 – 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claims 1 and 7, of U.S. Patent Application No. 16/704,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘925 Application are obvious in view of the art used to reject the dependent claims under 35 USC 103, see infra, and associated motivation.
This is a provisional obviousness double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 9 and 20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites “avoids.”  Claim 9 at ln. 1.  The term “avoids” is a relative term and it is unclear if the claimed “displaying” is ever performed.  Claim 20 is rejected for substantially similar reasoning.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 14,and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al., United States Patent Application Publication No. 2006/0184829 (Published August 17, 2006, filed February 14, 2005) (“Cheong”) in view of Iyer et al., United States Patent Application Publication No. 2017/0371768 (Published December 28, 2017, filed June 23, 2016) (“Iyer”) and Cavazos, United States Patent Application Publication No. 20170068816 (Published March 9, 2017, filed September 6, 2016) (“Cavazos”). 


Claims 1, 8, and 16
With respect to claims 1, 8, and 16, Cheong teaches the invention as claimed including a system for identifying causes of computing functionality defects, the system comprising:
5a memory; a processor in operable communication with the memory, the processor configured to perform computing functionality defect identification steps which include (a) obtaining a diagnostic artifact associated with a computing functionality defect of a program, {A computer program defect identification system (third party computer 102) obtains diagnostic debugging logs (artifact) from a customer computer 104. Cheong at Abstract; id. at fig 2 & fig. 5A (computer executing defect identification system); id. at ¶¶ 0073 – 0077 (execution debugging trace is recorded with memory values and sent to a data collection and decompilation service); id. at ¶ 0083 (identify cause of program defect to developer).}
(c) transparently decompiling at least a portion of the program, thereby getting a decompiled source which corresponds to the portion of the program {The third party computer that receives the diagnostic artifact may extract a binary code and decompile the binary into source code.  Cheong at fig. 5A; id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code).}
(d) submitting at least a portion of the decompiled source and at least a portion of the diagnostic context to a source-based 15software analysis service,… {Software support provider computer 106 directs the analysis of the decompiled program code.  Cheong at fig. 5B; id. at ¶ 0086.}
(e) receiving from the source-based software analysis service an analysis result which indicates a suspected cause of the computing functionality defect, and (f) identifying the suspected cause to a software developer; whereby the system provides the software developer with a debugging 20lead without requiring the software developer to navigate through the diagnostic context.  {Defect cause is identified and correction is provided.  Cheong at fig. 5B (5120 & 5130); id. at ¶¶ 0088.}
However, Cheong doesn’t explicitly teach the limitation:
(b) extracting a 10diagnostic context from the diagnostic artifact, {Iyer does teach this limitation.  Iyer teaches that the defect cause identification process that collects debugging trace information, as taught in Cheong, may include extracting data context information from the collected debugging logs, such as a stack trace.  Iyer at ¶¶ 0043 – 0046 (extraction of context data such as stack trace from collected debugging logs).
Cheong and Iyer are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to identify causes of software errors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a defect cause identification process as taught in Cheong, with extracting data context information from the collected debugging logs, as taught in Iyer.  Cheong also mentions that stack trace data may be collected in its execution debugging trace.   Id. at ¶ 0041.  Therefore, one having ordinary skill in the art would have been motivated to combine a defect cause identification process as taught in Cheong, with extracting data context information from the collected debugging logs, as taught in Iyer, for the purpose of using a known stack trace extraction debugging method with a system that collects a debugging trace having stack trace information.}
However, Cheong and Iyer don’t explicitly teach the limitation:
the source-based software analysis service including at least one of: a source-code trained neural network, a static application security testing tool, an antipattern scanner, a static analysis tool, or a machine learning model trained at least in part on source code as training data, {Cavazos does teach this limitation.  Cavazos teaches analyzing decompiled binaries using static analysis and machine learning to detect errors.  Id. at Abstract; id. at fig. 2B; id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).
Cheong, Iyer, and Cavazos are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify bugs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine defect identification in decompiled binaries as taught in Cheong and Iyer, with identifying defects, such as malware, in decompiled binaries using machine learning, as taught in Cavazos.  Cavazos states that machine learning allows for rapid automatic detection of defects.   Id. at ¶ 0016. Therefore, one having ordinary skill in the art would have been motivated to combine defect identification in decompiled binaries as taught in Cheong and Iyer, with identifying defects in decompiled binaries using machine learning, as taught in Cavazos, for the purpose of quickly identifying defects in decompiled binaries.}

Claim 2
With respect to claim 2, Cheong and Iyer teaches the invention as claimed including:
wherein the system resides and operates on one side of a trust boundary, and wherein no source code of the program other 25than decompiled source resides on the same side of the trust boundary as the system.  {The third-party computer 102 is remote from the customer computer 104 and only the binary, not source code, is sent to the third-party computer.  The third party computer that receives the diagnostic artifact may extract a binary code and decompile the binary into source code.  Cheong at fig. 1; id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code at third party computer).}

Claim 3
With respect to claim 3, Cheong and Iyer teaches the invention as claimed including:
wherein the memory contains and is configured by the diagnostic artifact, and the diagnostic artifact includes at least 30one of the following: an execution snapshot, an execution dump, a time travel debugging trace, a performance trace, or a heap representation.  {Diagnostic debugging logs (artifact) is an execution debugging trace that includes values in memory during execution of the program. Cheong at ¶¶ 0073 – 0077 (execution debugging trace is recorded with memory values and sent to a data collection and decompilation service).}

Claim 4
With respect to claim 4, Cheong and Iyer teaches the invention as claimed including:
wherein the memory contains and is configured by the analysis result, and the analysis result indicates at least one of the following is a suspected cause of the computing functionality defect: a thread pool starvation, a null reference, an unbounded cache, or a memory leak.  {Null pointer references are collected and identified.  Cheong at ¶ 0050 (Table 2).}

Claim 5
With respect to claim 5, Cheong and Iyer teaches the invention as claimed including:
wherein the system comprises at least one of the following diagnostic context extractors: a debugger, a time travel trace debugger, a performance profiler, or a heap inspector.   {The third party computer operates as a decompiler.  Cheong at ¶¶ 0040 & 0081 (binary code is decompiled into source code at third party computer).}

Claim 6
With respect to claim 6, Cheong and Iyer teaches the invention as claimed including:
wherein the memory contains and is configured by the diagnostic context, and the diagnostic context includes at least one of the following: call stacks, exception information, module state information, thread state information, or task state information.  {Data context information may be extracted from the collected debugging logs, such as a stack trace.  Iyer at ¶¶ 0043 – 0046 (extraction of context data such as stack trace from collected debugging logs).}

Claim 7
With respect to claim 7, Cheong and Iyer teaches the invention as claimed:
wherein the system further comprises the source-based software analysis service, and the source-based software analysis service includes or accesses at least one of the following: the static analysis tool, the application security testing tool, or the machine learning model.  {Cavazos teaches analyzing decompiled binaries using static analysis and machine learning to detect errors.  Id. at Abstract; id. at fig. 2B; id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).}

Claim 9
With respect to claim 9, Cheong and Iyer teaches the invention as claimed including:
wherein the method avoids exposing any of the following to the software developer during an assistance period which begins with the obtaining and ends with the identifying: any diagnostic context extractor user interface, any decompiler user interface, and any intake interface of the source-based software analysis service.  {Defect cause is identified and correction is provided.  Cheong at fig. 5B (5120 & 5130); id. at ¶¶ 0088.}

Claim 10
With respect to claim 10, Cheong and Iyer teaches the invention as claimed including:
comprising at least one of the following: suggesting to the software developer a mitigation for reducing or eliminating the computing functionality defect, or submitting the decompiled source portion to the antipattern scanner.  {Defect cause is identified and correction instructions are provided.  Cheong at fig. 5B (5120 & 5130); id. at ¶¶ 0088.}

Claim 11
With respect to claim 11, Cheong and Iyer teaches the invention as claimed including:
wherein the program includes an executable component which upon execution supports a web service, the computing functionality defect is associated with the executable component, the executable component is a compilation result of a component source, and the method is performed without accessing the component source.  {The program on the customer computer 104 with a defect may be a web service and may communicate only the binary, not source code, to the third-party computer 105 for decompilation into source code.  Cheong at fig. 1; id. at ¶¶ 0041, 0048, 0072 (program may be a web service program that sends web pages); id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code at third party computer).}

Claim 12
With respect to claim 12, Cheong and Iyer teaches the invention as claimed:
wherein submitting comprises submitting at least a portion of the decompiled source to at least one of the following: the machine learning model trained using source codes, or the neural network trained using source codes.  {Cavazos teaches analyzing decompiled binaries using static analysis and machine learning trained by source code to detect errors.  Id. at Abstract; id. at figs. 2A & 2B (training and analyzing); id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).}

Claim 13
With respect to claim 13, Cheong and Iyer teaches the invention as claimed:
wherein submitting comprises submitting at least a portion of the decompiled source to the machine learning model trained using multiple source code implementations of the computing functionality defect, and wherein the decompiled source also implements the computing functionality 30defect.   {Cavazos teaches analyzing decompiled binaries using static analysis and machine learning trained by source code to detect errors.  Id. at Abstract; id.at figs. 2A & 2B (training and analyzing); id. at ¶¶ 0027, 0042, 0049, 0050; id. at ¶ 0018 (neural network).}

Claim 14
With respect to claim 14, Cheong and Iyer teaches the invention as claimed including:
wherein getting the decompiled source includes decompiling, and wherein decompiling is disjoint from any debugger and is also disjoint from any virus scanner, and wherein an operation X is disjoint from a tool Y when X is not launched by Y and when execution of Y is not reliant upon performance of X.  {The third party computer operates as an automatic decompiler prior to analysis steps.  Cheong at ¶¶ 0040, 0081, 0086 (binary code is decompiled into source code at third party computer).}

Claim 17
With respect to claim 17, Cheong and Iyer teaches the invention as claimed including:
wherein transparently getting a decompiled source includes transparently feeding a decompiler symbol information of the program.  {The third party computer operates as a decompiler.  Cheong at ¶¶ 0040 & 0081 (binary code is decompiled into source code at third party computer).}

Claim 18
With respect to claim 18, Cheong and Iyer teaches the invention as claimed including:
wherein the method comprises submitting at least a portion of the decompiled source to each of a plurality of source-based software analysis services, receiving a respective analysis result from each of at least two source-based software analysis services, and identifying multiple suspected causes to the software developer.   {A plurality of source code analysis tools are used to provide a plurality of fixes to a plurality of identified defects.  Cheong at fig. 3 (320); id. at fig. 5B; id. at ¶¶ 0052 & 0088 (binary code is decompiled into source code at third party computer).}

Claim 19
With respect to claim 19, Cheong and Iyer teaches the invention as claimed including:
wherein identifying the suspected cause to the software developer includes displaying decompiled source to the software developer.  {The third party computer that receives the diagnostic artifact may extract a binary code and decompile the binary into source code.  Cheong at fig. 1; id. at ¶¶ 0040 & 0081 (binary code is decompiled into source code at third party computer).  Defect cause is identified and instructions, based on the decompiled code, for fixing the source code are provided.  Cheong at fig. 5B (5120 & 5130); id. at ¶ 0088.}

Claim 20
With respect to claim 20, Cheong and Iyer teaches the invention as claimed including:
wherein the method avoids displaying decompiled source to the software developer.  {Solution to the defect may be applied automatically rather than requiring the developer to work with the source code.  Iyer at fig. S170; id. at ¶ 0023.}

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al., in view of Iyer and Taylor, United States Patent Application Publication No. 2015/0347274 (Published December 3, 2015, filed July 28, 2014) (“Taylor”).

Claim 15
With respect to claim 15, Cheong and Iyer teaches the invention as claimed, 
wherein the method comprises transferring at least a portion of the diagnostic context from a diagnostic context extractor to a decompiler, and also comprises transferring at least a portion of the decompiled source from the decompiler to the source-based software analysis service, and {The third party computer operates as an automatic decompiler prior to analysis steps.  Cheong at ¶¶ 0040, 0081, 0086 (binary code is decompiled into source code at third party computer).}
However, Cheong and Iyer doesn’t explicitly teach the limitation:
10wherein the transferring is performed using at least one of the following: piping, or scripting.  {Taylor does teach this limitation.  Taylor teaches performing the steps of a debugging process automatically using a script so as to not require live user input.  Id. at Abstract; id. at fig. 5 and 6; id. at ¶ 0097
Cheong, Iyer, and Taylor are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to identify bugs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine defect identification in decompiled binaries as taught in Cheong and Iyer, with automatic scripting of debugging steps, as taught in Taylor.  Taylor states that scripting allows for automatic completion of tasks without requiring user input.   Id. at ¶ 0097. Therefore, one having ordinary skill in the art would have been motivated to combine defect identification in decompiled binaries as taught in Cheong and Iyer, with automatic scripting of debugging steps, as taught in Cavazos, for the purpose of automating the steps of a decompilation debugging progress to save user interaction time.}


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.H./										June 12, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199